Citation Nr: 0523799	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a dental disorder, to 
include dental trauma due to exposure to contaminated water.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from September 
1945 to December 1946.  His DD Form 214 indicates that his 
service included a tour of duty in the European Theatre of 
Operations from March 27, 1946 to November 19, 1946.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2001 rating decision of the 
Department of Veterans Affairs (VA), St. Louis, Missouri, 
Regional Office (RO) that denied entitlement to service 
connection for residuals of dental disease, alleged to have 
been caused by ingesting contaminated water.  In March 2004, 
the veteran ultimately perfected an appeal of that decision.

In his March 2004 substantive appeal the veteran requested 
that a hearing be conducted before the Board at the RO.  In a 
statement submitted by his representative in April 2004, 
however, that hearing request was withdrawn.  The case is now 
ready for appellate review.

In August 2005, the veteran's representative, on the behalf 
of the veteran, filed a motion to advance the veteran's claim 
on the Board's docket.  Pursuant to 38 U.S.C.A. § 7107 (West 
2002), and 38 C.F.R. § 20.900(c) (2004), a Deputy Vice 
Chairman at the Board granted the Motion for Advancement on 
the Docket, and the veteran's case was thereby advanced.  


FINDINGS OF FACT

1.  All evidence necessary to decide the compensation claim 
on appeal has been obtained; the RO has notified the veteran 
of the evidence needed to substantiate the claim addressed in 
this decision, and requested all relevant evidence designated 
by the veteran. 

2.  The veteran's current dental disorder has not been shown 
by the probative and competent medical evidence of record to 
be related to service, including any contaminated water that 
may have been ingested therein.  


CONCLUSION OF LAW

A dental disorder was not incurred in or aggravated by active 
service, to include as due to exposure to contaminated water.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.310(a), 3.381 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the August 2001 
rating decision; March 2003 rating decision, February 2004 
statement of the case; and April 2005 supplemental statement 
of the case, which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach that decision.  In a 
letter from the RO dated May 2001, the veteran was provided 
with additional notice regarding the evidence needed to 
succeed in his claim and the relevant provisions of the VCAA.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice has been provided by 
the AOJ prior to the Board's current review.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the veteran.

The Board also acknowledges that the various notices to the 
veteran contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claim or something to the effect that the 
veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2004).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005)

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
or attempted to obtain the veteran's treatment records as 
they were identified by the veteran.  The veteran 
unilaterally submitted a statement from a private dentist, 
Dr. GJG, D.D.S., in April 2004.  The RO has made considerable 
efforts to obtain the veteran's treatment records from Dr. 
GJG, without success.  The veteran has given no indication 
that there are additional treatment records that would 
provide greater insight into the origin of the veteran's 
dental disorder than is already of record.  

In his substantive appeal, the veteran suggested that water 
treatment records for Germany during his period of service in 
that country would be supportive of his position on the issue 
currently before the Board.  He indicated that he was 
financially unable to go to Germany to obtain those records.  
Since the veteran has not proven to be an expert on either 
medical matters or water treatment, the Board finds that any 
conjecture regarding the relevance or probative value of such 
evidence, even if available, would amount to pure 
speculation.  Consequently, it does not appear that there are 
any additional pertinent records to be requested or obtained.  
Any question regarding notification of the veteran of what 
evidence he was required to provide and what evidence VA 
would attempt to obtain has essentially been rendered moot by 
virtue of the fact that there is no indication of pertinent 
treatment other than that provided by the veteran's private 
dentist, the record of which has already been requested and 
obtained to the extent possible.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

It is emphasized at this juncture, that while the report of 
the veteran's service separation examination is available for 
review, his other service medical records, including any 
dental records, are not.  The National Personnel Records 
Center has certified that it was unable to locate them.  It 
is also noted, however, that the veteran does not contend 
that his teeth were treated in service, only that his 
ingestion of contaminated water during service ultimately led 
to his current dental disease.  As such, the Board finds that 
any further efforts to obtain the veteran's service medical 
records are not justified.  Notwithstanding, the Board 
recognizes its heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt in cases 
where service medical records are unavailable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  The Board will proceed in that manner.

Additionally, it is noted that the veteran has not been 
provided with a current VA examination.  The Board notes, 
however, that under the VCAA, a VA examination is generally 
required when the evidence of record is not sufficient to 
fairly decide a claim.  38 U.S.C.A. § 5103A.  Specifically, 
an examination would be required when there is evidence of a 
disease or injury in service and evidence of a current 
disorder that could possibly be related to that disease or 
injury.  In this case, while there is evidence of a current 
dental disorder, there is no evidence of a disease or injury 
in service, and the veteran does not argue otherwise.  It is 
the veteran's contention that his current dental disorder is 
related to contaminated water that he ingested in Germany 
during his period of service almost sixty years ago.  Under 
these circumstances, any opinion that could be obtained from 
a VA examination would be based upon the history provided by 
the veteran and, as such, of limited probative value, if any.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Analysis

The veteran is seeking entitlement to service connection for 
dental disease for the purpose of obtaining VA outpatient 
dental treatment, and any service-connected compensation 
benefits that may be due him.  He alleges that his repeated 
ingestion of contaminated water during service in Germany 
between March 1946 and November 1946, resulted in the total 
destruction of his teeth.  

Regulations authorize one-time dental examination and 
treatment for a service-connected noncompensable dental 
disability.  See 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  
The veteran does not contend that he is entitled to one-time 
treatment; rather, he seeks VA dental treatment due to in-
service trauma, characterized as the ingestion of 
contaminated water, as well as compensation based upon 
service-connected status.

Dental treatment is authorized for dental disorders due to 
in-service trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161.  Dental treatment is also authorized for compensable 
service-connected dental disorders.  Id.  Treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are defined as non-disabling conditions, and may 
be considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  See 38 C.F.R. § 3.381.

The significance of a finding that a dental condition is due 
to in-service trauma is that the veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  See 38 C.F.R. § 17.161(c).  Under 
38 C.F.R. § 17.161(c), the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  Pertinent 
dental regulations require a determination as to whether the 
dental condition was due to combat or trauma, when 
applicable.  See 38 C.F.R. § 3.381(b).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection for periodontal disease will be granted 
solely for the purpose of establishing eligibility for 
outpatient dental treatment in accordance with 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381 (2004).

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  In the 
case of service connection for VA dental treatment purposes, 
the evidence must establish that the claimed dental disorder 
is related to service, to include dental trauma as due to the 
ingestion of contaminated water.  Applying the Hickson 
analysis, there is evidence of a current disability in the 
form of the veteran's severe dental pathology, as described 
by the veteran's private dentist, Dr. GJG, D.D.S.  In a 
letter dated in April 2004, Dr. GJG characterized the veteran 
as a "dental cripple," requiring full mouth reconstruction.  
Dr. GJG stated that this reconstruction will include opening 
vertical dimension, reconstructing teeth, and functional 
occlusion.  Hickson element (1) has therefore been satisfied.

With respect to Hickson element (2), as noted above, with the 
exception of the veteran's separation examination report, 
service medical records, including any service dental 
records, are not available.  Significantly, however, the 
record of the veteran's separation physical examination 
discloses that there were no teeth abnormalities and no mouth 
or gum abnormalities upon the veteran's separation from 
service in November 1946.  

Notwithstanding that evidence, because all of the veteran's 
service medical records were unable to be obtained, the Board 
recognizes its heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt in cases 
where such records are unavailable.  

With that heightened duty in mind, the veteran is deemed 
competent to claim that he ingested contaminated water during 
his nine month tour of duty in Germany.  He is not competent, 
however, to describe the severity or effects of that alleged 
ingestion.  Just as importantly, there is no indication, nor 
is the veteran competent to establish, as to the exact nature 
of the alleged contaminants.  

With respect to Hickson element (3), the veteran himself has 
theorized that his dental disorder is directly the result of 
his alleged ingestion of contaminated water in Germany during 
his period of service.  Although the veteran earnestly 
believes this theory to be true, even an educated guess 
requires some evidentiary foundation to place the possibility 
of causation in equipoise with mere coincidence.  38 U.S.C.A. 
§ 5107(a).  

More specifically, with respect to any medical conjectures 
that could be made on his part, the veteran has not been 
shown to possess the medical background required to provide 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and need not be considered.  Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).

In the category of supporting medical authority from those 
who do have the requisite medical background, the Board has 
considered the April 2004 letter from Dr. GJG referred to 
above.  In that letter, the veteran's dentist indicated that 
he had known the veteran for approximately 25 years, and that 
during that period he had watched the veteran's dental 
condition steadily decline.  Dr. GJG indicated that the 
veteran had disclosed to him early in their professional 
relationship that he had been exposed to certain chemical 
agents in his drinking water during the period of 1945 to 
1946, and that those agents would present him with problems 
in his later life.  Dr. GJG noted that the veteran had been 
informed that records of these chemical contaminants would be 
on file with VA.  After noting the veteran's severe dental 
problems, Dr. GJG opined that these factors "have more 
likely than not played a real and significant role in the 
decline  and eventual loss of many of the veteran's teeth."  

The Board does not find the opinion of Dr. GJG as to the 
etiology of the veteran's dental disorder to be even remotely 
persuasive.  It is clear that Dr. GJG's opinion and 
observations were based exclusively on the report of history 
from the veteran.  There is no indication that he had the 
benefit of a review of the veteran's medical records in 
general, or his available service medical records in 
particular.  It is noteworthy that the veteran's dentist was 
mistaken as to the period of service during which the veteran 
could have been exposed to contaminated water in Germany as 
the veteran had alleged, indicating that it was during 1945 
and 1946, while the veteran's service in Germany was limited 
to a period in 1946.  Further, there is no indication that 
Dr. GJG had any idea as to what the alleged chemical agent 
contaminants were.  The speculative nature of this 
physician's opinion is clearly evident.

The CAVC has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
In essence, the appellant's unsupported history lessens the 
value of the medical opinion rendered because the opinion was 
clearly based solely on that history.  

The Board notes another disturbing aspect of the veteran's 
case involving the opinion offered by Dr. GJG.  It is 
observed that Dr. GJG and his dental office had communicated 
with the RO on two occasions prior to the submission of the 
2004 opinion.  In February 2003, Dr. GJG sent a statement to 
the RO indicating that his treatment of the veteran from 1970 
to 2002 was limited to an initial examination and a full 
mouth x-ray.  In March 2003, Dr. GJG's office manager 
contacted the RO and indicated that the veteran had been 
treated by Dr. GJG since the 1970's and with the exception of 
one crown in 1991, his treatment was limited to routine 
dental care, cleaning, and x-rays.  The manager noted that 
there was no history of gum disease or any condition that 
appeared to be the result of trauma.  These earlier 
contradictory statements fully compromise any probative value 
of the latter supporting statement of Dr. GJG.  

Moreover, as noted, the service separation examination fails 
to disclose any treatment for chronic problems of the teeth 
during service.  Even assuming that the veteran did undergo 
such treatment, and assuming further that he ingested 
contaminated water, as a lay person he is not competent to 
provide an opinion that requires medical expertise.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In the absence of 
any contemporaneous medical evidence of the nature of his 
ingestion of actual contaminated water in service with the 
separation examination being negative, any opinion about a 
disorder caused by "chemical agents" has no factual premise 
and is considered to be no more than speculation.  

On the other hand, the evidence against the veteran's claim 
consists first of the report of the separation examination 
that clearly indicated no teeth or mouth abnormality found 
upon separation from service.  More importantly, the fact 
that there is no documentation of dental problems for almost 
60 years following the veteran's period of service, is highly 
probative, by definition, of the lack of chronicity between 
the veteran's current dental problems and his 16 month period 
of service that ended in 1946.  

In summary, the Board must conclude that the preponderance of 
the evidence fails to document the veteran's dental disorder 
is proximately due to the incurrence or aggravation of a 
disease or injury in service or the result of a service-
connected disease or injury.  C.F.R. § 3.310(a) (2003).  
There is no competent medical evidence that makes such a 
relationship.  The veteran's claim must be denied on that 
basis.

The medical evidence, in fact, serves to contradict the 
veteran's contention that his dental disorder is related to 
service.  Based upon the foregoing analysis, the Board finds 
that a preponderance of the evidence in this case is against 
the claim for service connection for a dental disorder on any 
basis.  

As to the question of according reasonable doubt to the 
veteran's claim, on the basis of a thorough review of the 
record, it is concluded that there is no approximate balance 
of the evidence for and against the claim.  Indeed, the 
preponderance of the evidence is against finding that the 
disorder at issue is related to service, and thus against the 
claim for service connection for a dental disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for the claimed 
disorder must be denied.


ORDER

Entitlement to service connection for a dental disorder, to 
include dental trauma due to exposure to contaminated water, 
is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


